UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 13, 2017 Sector 5, Inc. (Exact name of registrant as specified in its charter) Nevada 333-181742 45-5042353 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 2000 Duke Street, Suite 110, Alexandria, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (571) 348-1005 (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K Sector 5, Inc. (the "Company") April 18, 2017 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 13, 2017, Roger McKeague resigned as Chief Executive Officer, Secretary, Treasurer and Director of the Company. On April 13, 2017, Peter Mortensen, was appointed to serve as Secretary, Treasurer, and Director of the Company. Mr. Mortensen does not have any family relationships with any of the directors, executive officers, or any people nominated or chosen by the Company to become a director or executive officer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SECTOR 5, INC. Date: April 18, 2017 By: /s/ Peter Mortensen Name: Peter Mortensen Title: President 3
